DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from provisional application 62891888, filed 08/26/2019.
Status of Claims
	Claims 1-29 are pending.
	Claims 15-29 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Invention I (Implant System) and Species 2 (Figures 10-11D) in the reply filed on 11/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 10 is rendered indefinite because it is unclear what the applicant means by :the anchor has a surface that allows for a porous”.  It is unclear if this is an incomplete thought or if the applicant intended to define that surface as being porous.
	Claim 13 has an antecedent basis issue because of the recitation “the screw or blade” because claim 13 does not have dependency through claim 5, which introduced the blade.  The applicant is advised to delete “or blade” from claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 4-6, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Melkent et al (Melkent) US 2012/0041559 A1.
Melkent discloses the same invention being a medical implant system comprising a plurality of fixation members 90/92 being screws and anchors, a receiving member body 14/18 comprising a plurality of cylindrical openings 42/44 capable of receiving any of the screws or anchors, an anchor system instrument comprising an inserter (Figure 7), a plurality of locking mechanism 54/56 connected to the body and movable with an instrument from an open position not covering an opening to a closed position covering the opening and preventing the screws from backing out.
In regards to claims 4 and 11, the body comprises a cage with a window permitting the use of ingrowth substances (shown best in Figure 1).
In regards to claim 5, the threads of the anchor screws of Melkent are considered to be blades.
	In regards to claim 10, the anchors of Melkent comprise threads which read upon the textured surface because they are capable of permitting ingrowth therebetween.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Tomoko et al (Tomoko) US 2008/0269756 A1.  
	Melkent discloses the invention substantially as claimed being described above.  However, Melkent does not disclose the complete set of tools used to deliver the implant system.
	Tomoko teaches the use of a full surgical instrument kit including awls, drivers, and inserters (Figure 3) in the same field of endeavor for the purpose of providing the surgeon with the ability to fully deploy the implant and anchors within a bone.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the kit of surgical tools disclosed by Tomoko with the system of Melkent in order to provide all necessary tools and the implant in a single complete kit.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Donner et al (Donner) US 2011/0230971 A1.  
	Melkent discloses the invention substantially as claimed being described above.  However, Melkent does not disclose the use of anchors and openings with notches and tabs for seating and securing the anchors to the body.
	Donner teaches the use of an implant kit comprising curved anchors 12C and openings 128 comprising complementary notches and tabs in the same field of endeavor for the purpose of providing curved anchors which resist both backing out and rotation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774